AMENDMENT TO

 

INTERMOLECULAR, INC.

CHANGE IN CONTROL AND SEVERANCE AGREEMENT

This amendment (“Amendment”) to that Change in Control and Severance Agreement
entered into by and between Scot Griffin (“Executive”) and Intermolecular, Inc.
(the “Company”) on October 13, 2014 (the “Agreement”) is hereby entered into as
of May 6, 2015 (“Amendment Effective Date”).

R E C I T A L S

A. The Company believes that it is in the best interests of the Company and its
stockholders to (1) assure that the Company will have the continued dedication
and objectivity of Executive, notwithstanding the possibility, threat or
occurrence of a Change of Control event or an involuntary termination (either
outside of or in connection with a Change in Control) and (2) provide Executive
with an incentive to continue Executive’s employment with the Company and to
motivate Executive to maximize the value of the Company upon a Change in Control
(as defined below) for the benefit of its stockholders.

B. The Compensation Committee also believes that it is in the best interests of
the Company and its stockholders to provide Executive with severance benefits
upon certain terminations of Executive’s service to the Company that enhance
Executive’s financial security and provide incentive and encouragement to
Executive to remain with the Company notwithstanding the possibility of such an
event.

C. The Compensation Committee believes that it is in the best interests of the
Company and its stockholders, to enable Executive to currently enjoy the same
benefits as his peers in the event of a Change in Control event or involuntary
termination of employment, without having to be employed for one year before the
benefits apply.

D. Capitalized terms, if not defined in this Amendment, are defined in the
Agreement.

The parties agree to the following changes to the Agreement:

1.



Replace Paragraph  3 with the following.

“3.Termination without Cause or for Good Reason Outside of a Change in Control
Period.  If (i) Executive’s employment with the Company is terminated after the
Effective Date by the Company other than for Cause or by Executive for Good
Reason and (ii) the date of Executive’s termination of employment (the
“Termination Date”) occurs outside of a Change in Control Period, then, subject
to Executive executing a general release of all claims against the Company and
its affiliates in a form acceptable to the Company (a “Release of Claims”) and
such Release of Claims becoming effective and irrevocable within sixty (60) days
following the Termination Date, then in addition to any accrued but unpaid
salary, bonus, vacation and expense reimbursement payable in



 

 

 

 LA\2306504.1

--------------------------------------------------------------------------------

 

cash in accordance with applicable law (“Accrued Obligations”), the Company
shall provide Executive with the following:”

 

2.



Replace Paragraph 4 with the following.

“4.Certain Terminations During a Change in Control Period.  If (i) Executive’s
employment with the Company is terminated by the Company for other than Cause or
by Executive for Good Reason and (ii) the Termination Date occurs during a
Change in Control Period, then, subject to Executive executing a Release of
Claims and such Release of Claims becoming effective and irrevocable within
sixty (60) days following the Termination Date, in addition to the Accrued
Obligations, the Company shall provide Executive with the following:”

 

Except as expressly provided in this Amendment, all other terms of the Agreement
remain unmodified and in full force and effect.

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

INTERMOLECULAR, INC.



By:    /s/ Tom Blanco

Title: SVP HR & Administration

Date: 5/7/15

 

 

EXECUTIVE

/s/ Scot A. Griffin



Scot A. Griffin

Date: 5/12/2015

 

 



--------------------------------------------------------------------------------